DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-5, 12, 13, 14, 15 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (2013/0253499) in view of Dumbauld et al (RE44,834).
Referring to claim 2, Kimball et al teaches an electrosurgical system comprising: a single end-effect device configured to transmit different energy effects that include cut and coagulation functions through monopolar energy, and mechanical shearing, mechanical energy and coagulation through bipolar energy (paragraph 0029); an electrosurgical generator (28) comprising separate and distinct circuits and outputs to deliver the various forms of energy (paragraph 0031); an adapter (26 or 300), wherein the adapter is configured to selectively transmit one or more energy outputs from the electrosurgical generator to the single end-effect device (paragraphs 0031 and 0075; Figure 7), and a control device (12) configured to send one or more control inputs to the adapter (paragraphs 0028-0030; Figures 1-2 and 7).
 	Kimball et al teaches a single end-effect device including a tip that can configured to monopolar electrode and/or bipolar electrode (paragraph 0029) and teaches that the adapter is configured to activate either monopolar electrosurgery mode or bipolar electrosurgery mode through an input of a position of the single end-effect device (paragraphs 0031 and 0075; Figure 7), however fails to teach wherein the single end-effect device includes a first tip comprising an electrode and a second tip comprising an electrode, wherein at least the electrode of the first tip is configured to be activated for monopolar electrosurgery mode, wherein the electrodes of both the first tip and the second tip are configured to be activated for bipolar electrosurgery mode, wherein the adapter is configured to activate either monopolar electrosurgery mode or bipolar electrosurgery mode through an input of a position of the single end-effect device.
 	Dumbauld et al teaches an electrosurgical system comprising the single end-effect device (Figures 34A and 34B) includes a first tip comprising an electrode (2120’) and a second tip comprising an electrode (2110’), wherein at least the electrode of the first tip is configured to be activated for monopolar electrosurgery mode, wherein the electrodes of both the first tip and the second tip are configured to be activated for bipolar electrosurgery mode and teaches that the single end-effect device can be activated either in a monopolar electrosurgery mode or bipolar electrosurgery mode through an input of a position of the single end-effect device (Col. 18, line 25 through Col.  19, line 5; Figures 34A and 34B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single end-effect device, as taught by Kimball et al, to include a first tip comprising an electrode a second tip comprising an electrode, wherein at least the electrode of the first tip is configured to be activated for monopolar electrosurgery mode, wherein the electrodes of both the first tip and the second tip are configured to be activated for bipolar electrosurgery mode and teaches that the single end-effect device can be activated either in a monopolar electrosurgery mode or bipolar electrosurgery mode through an input of a position of the single end-effect device, as taught by Dumbauld et al, in order to transition between bipolar and monopolar modes (Col 18, line 48) and which allows for quick dissection of narrow tissue planes (Col. 19, lines 3-4).

 	Referring to claims 4-5, Kimball et al teaches wherein the adapter (300) is configured to deliver the different energy effects separately and/or sequentially (paragraphs 0075-0081). 

 	Referring to claims 13-15, Kimball et al teaches wherein the single end-effect device comprises a configuration wherein the first and second tips operate as bipolar forceps; wherein the single end-effect device comprises a configuration wherein first and second tips operate as scissors; wherein the single end-effect device is configured to have restricted movement in a forceps configuration and limited shearing movement in a scissors configuration and wherein the single end-effect device comprises two electrodes in proximity (paragraphs 0029, 0044-0050 and 0061-0062; Figures 4-5). 

Referring to claim 18, Kimball et al teaches when in the monopolar electrosurgery mode, the adapter is configured to prevent energy output associated with the monopolar electrosurgery mode being transmitted to another output circuit associated with the bipolar electrosurgery mode that is not being used (paragraphs 0075-0081; Figure 7).   

 	Referring to claim 19, Kimball et al teaches wherein the monopolar mode and the bipolar mode deliver different voltage (paragraphs 0075-0081; Figure 7).   

 	Referring to claim 20, Kimball et al teaches wherein the single end-effect device comprises a surgical hand tool configured to function as electrocoagulation bipolar forceps (paragraph 0029).   

 	Referring to claim 21, Kimball et al teaches wherein the single end-effect device comprises a surgical hand tool configured for monopolar electrocoagulation, fulguration, monopolar detection, and monopolar stimulation (paragraph 0029).

 	Referring to claim 22, Kimball et al teaches wherein the adapter transmits one form of electrosurgical energy to an end effect device through a single or any number of combination of inputs (paragraphs 0075-0081; Figure 7).     

 	Referring to claim 23, Kimball et al teaches wherein the adapter transmits one form of electrosurgical energy through a switch (paragraphs 0062, 0075-0081; Figure 7).   

Referring to claim 24, Kimball et al teaches wherein the adapter transmits one form of electrosurgical energy through a sensor (paragraphs 0053, 0075-0081; Figure 7).   

 	Referring to claim 25, Kimball et al teaches wherein the adapter transmits one form of electrosurgical energy through an algorithm (paragraphs 0075-0081; Figure 7).   Kimball et al taches that “Cartridge (300) may be programmed to provide unique operating parameters as described above to a single use blade of end effector (16, 80, 150, 180) on a resterilizable handle” in paragraph 0075.

 	Referring to claim 26, the modified Kimball reference teaches wherein the first tip and the second tip are together to deliver energy (Figure 34A of Dumbauld et al).

 	Referring to claim 27, the modified Kimball reference teaches wherein the electrosurgical system is configured to operate as monopolar electrocautery forceps or bipolar electrocautery forceps (Col. 18, line 25 through Col.  19, line 5; Figures 34A and 34B of Dumbauld).

 	Referring to claim 28, the modified Kimball reference teaches wherein the electrosurgical system is configured to operate as a two-bladed probe (paragraphs 0029, 0044-0050 and 0061-0062; Figures 4-5 of Kimball et al and Col. 18, line 25 through Col.  19, line 5; Figures 34A and 34B of Dumbauld et al).

 	Referring to claim 29, the modified Kimball reference teaches electrical leads to supply the electrodes with energy (paragraphs 0029, 0044-0050 and 0061-0062; Figures 4-5 and Col. 18, line 25 through Col.  19, line 5; Figures 34A and 34B of Dumbauld).

 	Referring to claim 30, the modified Kimball reference teaches wherein the electrosurgical system is configured for cauterization, hemostasis, and tissue dissection (paragraphs 0029, 0044-0050 and 0061-0062; Figures 4-5 and Col. 18, line 25 through Col.  19, line 5; Figures 34A and 34B of Dumbauld).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/          Examiner, Art Unit 3794                                                                                                                                                                                              
/MICHAEL F PEFFLEY/          Primary Examiner, Art Unit 3794